Citation Nr: 1744370	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-00 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left groin scar.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is in the record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left groin scar was considered to be small, linear, and painful; a scar that was deep and nonlinear and an area of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in., superficial and nonlinear and of an area of 144 sq. in. (929 sq. cm) or greater, and/or unstable have not been shown.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no more, for a left groin scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DC 7802 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran is seeking an increased rating for his service-connected groin scar.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected groin scar has been assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7802.  In order to warrant a compensable rating for a groin scar, the evidence must show the scar is:
* Deep and nonlinear and an area or areas of at least 6 sq. in. (39 sq. cm) but less than 12 sq. in. (77 sq. cm) (10 percent under DC 7801);
* Superficial and nonlinear, and of an area of 144 sq. in. (929 sq. cm) or greater (10 percent under DC 7802);
* One or two in number that are unstable or painful (10 percent under DC 7804); or,
* One or two scars that are both unstable and painful (20 percent under DC 7804, Note (2)).
See 38 C.F.R. § 4.118.

After review of the evidence of record, a rating of 10 percent, but no more, is warranted.  Specifically, in a March 2009 VA examination, the Veteran presented with a painful perineal scar that extended from his groin to his thigh.  The scar measured 9 cm. by 1.5 cm. (13.5 sq. cm.).  While there was underlying soft tissue damage, the scar was observed to be stable without adherence to underlying tissue, skin ulceration, or breakdown.  At an April 2010 VA examination, the Veteran indicated that his scar was painful and caused numbness in his left leg which limited activities such as climbing ladders and stairs, walking, and riding bicycles.  On examination, the Veteran's scar was superficial with no tissue damage and measured 10 cm. by 2 cm. (20 sq. cm.).  No inflammation, edema, or other disfigurement was noted.  Similarly, in a March 2013 VA examination, the Veteran's scar was reported as painful and measured 8.5 cm. by 0.8 cm. (6.8 sq. cm.).  Specifically, no instability and/or other complications were observed.  

The Veteran's medical treatment records do not reflect evidence of a larger size or instability that would warrant a higher rating.  As such, a rating of 10 percent, but no more, for a painful scar is for application.  

The Board has also considered whether a higher rating is warranted under DC 7805 for "other" scars, which are to be rated based on limitation of function of the part affected.  However, the March 2009, April 2010, and March 2013 VA examiners did not find any evidence of nerve or muscle damage.  Further, there is no evidence of other disabling effects that would warrant a higher and/or additional rating.  In fact, while the April 2010 VA examiner noted that the Veteran had an altered gait and limitations with daily activities due to pain, the Board finds that these symptoms are specifically contemplated in the assigned rating criteria in DC 7804, which provides for the assigned rating based upon pain.  Additionally, to the extent that the Veteran has symptoms of numbness in his lower left extremity, the Board observes that there is insufficient objective medical evidence to indicate that his numbness is related to his scar - especially in light of the fact that the medical evidence suggests that he has significant lower extremity pain and numbness due to diabetic neuropathy, as well as from a back and knee disorder.  Therefore, a rating under DC 7805, or any other relevant Diagnostic Code is not for application.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his scar is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as lower extremity pain and numbness, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his scar disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left groin scar have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, such as pain, numbness, and interference with daily activities, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board recognizes the assertion from the Veteran's attorney that his examinations were in adequate because the examiners did not accurately report the Veteran's pain symptoms.  Nevertheless, in light of the fact that the Board has considered the Veteran's reports of pain and assigned a higher schedular rating based upon his reported pain, the Board finds this argument to be moot and not prejudicial to his claim.  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent rating, but no more, for a left groin scar is granted, subject to the laws and regulations for the payment of monetary benefits. 



REMAND

The Board notes that the Veteran also filed multiple claims for TDIU during the course of the appeal, which were denied by the RO in March 2014 and June 2015.  While these decisions were never appealed, when a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claims were previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

In this case, in a June 2017 correspondence and subsequent Board hearing, the Veteran raised the matter of entitlement to a TDIU rating.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU rating will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU rating is before the Board.  Therefore, the RO should reevaluate this issue prior to Board consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Houston, Texas, as well as from any VA facility from which the Veteran has received treatment since March 2015.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  

3.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


